Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 1 of 13


      CT Corporation                                                                                    Service of Process
                                                                                                        Transmittal
                                                                                                        12/17/2020
                                                                                                        CT Log Number 538762741
      TO:          Ryan Jankowski
                   Stanley Steemer International, Inc.
                   5500 INNOVATION DR, SUITE B
                   DUBLIN, OH 43016-1210

      RE:         Process Served in Florida

      FOR:        Stanley Steemer International, Inc. (Domestic State: OH)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                                 David Yaeger, Pltf. vs. Stanley Steemer International Inc., Dft.
                                                       Name discrepancy noted.
      DOCUMENT(S) SERVED:

      COURT/AGENCY:                                    None Specified
                                                       Case # CACE20021034
      NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition
      ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:                        By Process Server on 12/17/2020 at 04:16
      JURISDICTION SERVED :                            Florida
      APPEARANCE OR ANSWER DUE:                        None Specified
      ATTORNEY(S) / SENDER(S):                         None Specified
      ACTION ITEMS:                                    CT has retained the current log, Retain Date: 12/17/2020, Expected Purge Date:
                                                       12/22/2020
                                                       Image SOP
                                                       Email Notification, Philip P Ryser ppryser@steemer.com
                                                       Email Notification, Ryan Jankowski rjankowski®steemer.com

      REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                       1200 South Pine Island Road
                                                       Plantation, FL 33324
                                                       866-331-2303
                                                       CentralTeam1@wolterskluwer.com
      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      retied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                        Page 1 of 1 / RC




                                                                                                                                                              EXHIBIT
                                                                                                                                                     (.7
                                                                                                                                                     LU
                                                                                                                                                     .J
 Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 2 of 13



                                                               Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                    Thu, Dec 17, 2020

Server Name:             Peter Leon




Entity Served            STANLEY STEEMER INTERNATIONAL, INC.

Agent Name               C T CORPORATION SYSTEM

Case Number              CACE-20-021034-08

Jurisdiction             FL
    Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 3 of 13
                                        Case Number: CACE-20-011034 Division: 08                                      7,,M.2.°
Filing # 1 18228840 E-Filed 12/.15/2020 12:48:44 PM,
                                                                                                                      4?-73
                                                         IN THE CIRCUIT COURT OF THE
                                                          1 7" JUDICIAL CIRCUIT, IN AND FOR
                                                         BROWARD COUNTY, FLORIDA

                                                         CASE NUMBER:
                                                                                  0.AW • 017 •          00-1Q3r
        DAVID YAEGER,

                    Plaintiff,
         VS.




        STANLEY STEEMER INTERNATIONAL INC.,
                                                                                                               Rel:
                                                                                      n
                    Defendant.
                                                                                                                #:

                                                      SUMMONS
        THE STATE OF FLORIDA:
        To All and Singular the Sheriffs of said State:

               YOU ARE HEREBY COMMANDED to serve this Summons and a,copy of the Complaint,
        on Defendant;
                         STANLEY STEEMER INTERNATIONAL INC.
                               by and through its Registered. Agent

                                           CT CORPORATION SYSTEM
                                         1200 SOUTH PINE ISLAND ROAD
                                          PLANTATION; ;FLORIDA 33324

                 Defendant is required to serve written defenses to the Complaint on: MARK B. CARROLL,
        ESQ., Plaintiffs attorney, whose address is: 633 South Andrews Avenue, Suite 203, Fort
        Lauderdale, Florida 33301 (Phone: 954-463-0585) & whose e-mail address is:
        mbe(ii markbearroll.corn , within 20 days after service of this summons on that Defendant, exclusive
        o f the day of service, and to file the original of the defenses with the Clerk of this Court either before
        service on Plaintiffs attorney or immediately thereafter. ICa Defendant fails to do so, a default will
        be entered against that Defendant for the relief demanded in the Complaint or petition.
                    WITNESS my hand and the Seal of said Court.          DEC 16 2020

                                                                 B.RENDA D. FORMAN
                                                                 As Clerk of said Court


                                                                 BY:
                                                                         As Deputy Clerk


                                                                                              BRENDA D. F • RMAN




                                                                                                              11056
               "   FILED: BROWARD COUNTY, FL .BRENDA a FORMAN, CLERK 12/15/2020 12:48:41 PM.****
    Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 4 of 13

                                      Case Number: CACE-20-021034 Division: 08
Filing # 118228840 E-Filed .12/15/2020 12:48:44 PM

                                                         IN THE CIRCUIT COURT OF THE
                                                          1 7T" JUDICIAL CIRCUIT, IN AND FOR
                                                         BR.OWARD COUNTY, FLORIDA.

                                                         CASE NUMBER:                                        a--/a.3
        DAVID YAEGER,
                                                                                                            . 073
                Plaintiff.
        vs.

        STANLEY STEEMER INTERNATIONAL INC,,
                Defendant.


                                                      SUMMONS

        THE STATE OF FLORIDA:
        To All and Singular the Sheriffs of said State:

               YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint,
        on Defendant:
                         STANLEY STEEMER INTERNATIONAL INC.
                               by and through its Registered Agent

                                           CT CORPORATION SYSTEM
                                         1200 SOUTH PINE ISLAND ROAD
                                          PLANTATION; FLORIDA 33324
                Defendant is required to serve written defenses to the Complaint on: MARK B. CARROLL,
        ESQ., Plaintiffs attorney, whose address is: 633 South Andrews Avenue, Suite 203, Fort
        Lauderdale, Florida 33301 (Phone: 954-463-0585) & whose e-mail address is:
        mbeamarkbcarroll.com , within 20 days after service of this summons on that Defendant, exclusive
        of the day of service, and to file the original of the defenses with. the Clerk of this Court either before
        service on Plaintiffs attorney or immediately thereafter. if a Defendant fails to do so, a default will
        be entered against that Defendant for the relief demanded in the Complaint or petition.
                                                                         DEC 16 2020
                WITNESS my hand and the Seal of said Court
                                                                 BRENDA D. FORMAN
                                                                 As Clerk of said Court


                                                                 BY:
                                                                         As Deputy Clerk


                                                                                              BRENDA D. F • RMAN




          *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 12/15/2020 12:48:41. PM.****
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 5 of 13




                                                    IMPORTANT

            If you are a person with a disability who needs any accommodations to participate in this
    proceeding, you are entitled, at no cost to you, to the provision of certain assistance. Please contact
    the Miami-Dade County Court's ADA Coordinator at Lawson E. Thomas Courthouse Center, 175
    NW 1st AVE., Suite 2702, Miami, FL 33128, telephone number (305)349-7175 for voice or (305)349-
    7174 for TDD and 349-7355 for fax, within two working days of your receipt of this document. If you
    are hearing or voice impaired, please call 711 for the Florida Relay Service.

                                                    IMPORTANT

            A lawsuit has been filed against you. You have twenty (20) calendar days after this Summons
    is served on you to file a written response to the attached Complaint with the Clerk of this Court, A
    phone call will not protect you. Your written response, including the case number given above and
    the names of the parties, must be filed if you want the Court to hear your side of the case. If you do
    not file your response on time, you may lose the case, arid your wages, money, arid properly may
    thereafter be taken without further warning from the Court. There are other legal requirements. You
    may want to call an attorney right away. If you do not know an attorney, you may call an attorney
    referral service or a legal aid office (listed in the phone book).

            If you choose to file a written response yourself, at the same time you file your written
    response to the Court you must also mail or take a copy of your written response to the
    "Plaintiff/Plaintiff's Attorney" named below.


                                                 IMPORTANTE
            Usted ha sido demanded° legalmente. Tiene veinte (20) dias, contados a partir del recibo
    de esla nolificacion, para contester la     adjunta, por escrito, y presentarla ante este tribunal. Una
    Ilamada telefonica no lo protegera. Si usted desea que el tribunal considere su defense, debe
    presenter su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
    interesadas. Si usted no contesta Ia demanda a tiempo, pudiese perder el caso y podria ser
    despojado de sus ingresos y propiedades, a privado de sus derechos, sin previa aviso del tribunal.
    Existen otros requisitos legales. Si lo desea, puede usted consulter a un abogado inmediatamente.
    Si no conoce a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en
    Ia guia telefonica.
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 6 of 13




           Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta sú
    respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta ala
    persona denominada abajo como "Plaintift/Plaintiff's Attomey" (Demandante o Abogado del
    Demandante).
  Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 7 of 13



Filing # 118228840 13-Filed 12115/2020 12:48:44 PM


                                                      IN THE CIRCUIT COURT OF THE
                                                       1.7T" JUDICIAL CIRCUIT, IN AND FOR
                                                      BROWARD COUNTY', FLORIDA

                                                      CASE NUN/1138.R:     CA.
        DAVID YAEGER,

                 Plaintiff,
         vs.

         STANLEY STEEMER INTERNATIONAL INC.,

                 Defendant,


                                                   COMPLAINT

                 COMES NOW the Plaintiff, DAVID YAEGER, by and through his undersigned attorneys,

         and sues the Defendant, STANLEY STEEMER INTERNATIONAL 1NC., and alleges:

                 I.      That this is an action for damages in excess of THIRTY FIVE THOUSAND

      • DOLLARS ($35,000.00),

                 2.      That the Defendant, STANLEY STEElvIER INTERNATIONAL INC., is

         corporation which registered with the Florida Division of Corporations, named a registered agent

         therewith, conducts business at its advertised location in Broward County, Florida and is otherwise

         sui juris.

                 3.      That on or about September 10, 2019, the Plaintiff,, DAVID YAEGER, was an

        invitee and/or otherwise lawfully upon. the premises located at 2242 'Wilton Park Drive in Wilton

        Manors, Florida.

                 4.      That on or about September 10, 2019, the Defendant, STANLEY STEEMER

        INTERNAT.IONALINC., drafted, executed and delivered a written agreement to another apartment
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 8 of 13




     unit occupant at 2242 Park Drive, Wilton Manors, Florida to perform carpet cleaning, services. Said

     services included the cleaning of the floor carpet in the unit's sole stairway from the.third to the

     second floor. Plaintiff was not a party to the agreement,

            5. That Defendant knew Plaintiff occupied the apartment and knew Plaintiff would be using

     the stairway that Defendant intended to clean. Defendant owed a duty to the Plaintiff , pedestrians,

     and occupants, of the apartment to perform its carpet cleaning services with reasonable care..

     Defendant knew it used slippery substances and liquid in the cleaning of carpets and that a failure

     to use reasonable care or to warn of their use could result in risk, danger and possible injury to

     occupants of the apartment including the Plaintiff. Defendant knew that its liquids and carpet

     cleaning substances deposited a slippery residue and surface on carpets and that its failure to take

     reasonable care in the application and removal of said liquids and cleaning substances could result.

     in a slippery carpet surface which could cause a slip and fall and possible injury. Defendant's

     knowledge of the impact and effect of its cleaning procedures and their resultant carpet slipperiness

     was superior to the knowledge of the Plaintiff. The "wetness" and slipperiness of the carpet during

     or after Defendant's cleaning procedures was not obvious or even easily perceptible to Plaintiff or

     any reasonably careful pedestrian.

            6. That Defendant on or about September 10, 2019 failed arid refused. to use reasonable care

     and was negligent in the. cleaning of the subject premises' carpet in the following ways:

            a. Applying liquid and slippery cleaning solutions to the carpet and adjacentianding without

            removal before creating a warning thus making the carpets slippery, dangerous and

            hazardous to pedestrian travel;

            b.Failing to warn Plaintiff of its actions stated in 6(a) above and of the dangerous slippery

            condition of the carpets it was cleaning;
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 9 of 13




            c. Failing to mark off the carpets and adjacent stairway landing while wet, drying or being

            cleaned, and failing to restrict or warn of travel over the carpet surfaces it was cleaning and

            the adjacent stairway landing;

            d. Failing to adequately train and supervise its employees in the safe cleaning of carpets and

             failing to develop adequate procedures for insuring the care and use of its slippery substances

            and liquids;

             e. Creating a slippery, dangerous carpet surface through its cleaning procedures;

             f. Failing to correct or cover a dangerous condition created.by its cleaning services it knew

            or should have known was dangerous and could foreseeably cause harm to pedestrians in the

             subject unit whose carpets it was cleaning;

            g. Failing to warn Plaintiff of the dangerous condition of the stairway and adjacent landing

            it was working on

            7.      That Defendant, STANLEY STEEMER INTERNATIONAL INC., knew or should

     have known of the hazardous condition and failed to remedy said hazardous condition or to warn

     Plaintiff of same.

            8.      That as a direct and proximate result of the aforesaid negligence of the Defendant,

     STANLEY STEEMER INTERNATIONAL INC., Plaintiff, DAVID YAEGER, who was without,

     fault, suffered bodily injury and resulting pain and suffering, disability, physical impairment,

     disfigurement, scarring, mental anguish, loss of capacity for the enjoyment of life, inconvenience,

     expense of hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability

     to earn money and aggravation of a previously existing condition. The losses are either permanent

     or continuing and Plaintiff will continue to suffer the losses in the future.

            WHEREFORE, Plaintiff, DAVID YAEGER, demands judgment against the Defendant,
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 10 of 13




      STANLEY STEEMER INTERNATIONAL INC., for compensatory damages in excess.ofFIFTEEN.

      THOUSAND ($35,000.00) DOLLARS, plus costs and demands trial by jury.

            DATED this 15th day of December, 2020.

                                             MARK B. CARROLL P.A.
                                             Attorneys for the Plaintiff
                                             633 S. Andrews Avenue, Suite 203
                                             Fort Lauderdale, Florida 33301
                                             mbc@markbcarroll.com
                                             (954) 463-0585

                                             By:/s/ Mark B. Carroll
                                                MARK 13. 'CARROLL
                                                FBN: 850 100




                                                4
  Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 11 of 13



Filing # 1 18228840 E-Filed 12/15/2020 12:48:44 PM




        FORM L997.         CIVIL COVER SHEET

         The civil cover sheet and the information contained in it neither replace nor supplement the filing
         and service of pleadings or other documents as required by law. This form must be filed by the
         plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
         to section 25.075, Florida Statutes. (See instructions for completion,)


                I.      CASE STYLE

                          IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                               IN AND FOR BROW ARD COUNTY, FLORIDA

         David Yaeger, Mark B. Carroll
         Plaintiff                                                                                o
                                                                                  Case # aOs(.0 • D
                                                                                                  9•           q?13 #'
                                                                                  Judge                             '
         vs.
        Stanley Steemer International Inc.
         Defendant



                 IL      AMOUNT OF CLAIM
       Please indicate the estimated amount oldie claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount. of the claim
       shall not be used for any other purpose.

        El $8,000 or less
        0 $8,001 - $30.000
        IS $30,001- $50,000
        O $50,001- $75,000
        ❑ $75,001 - $100,000
        O over $100,000.00

               III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                           - I, -
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 12 of 13




     CIRCUIT CIVIL

     ❑ Condominium
     ❑ Contracts and indebtedness
     O Eminent domain
     ❑ Auto negligence
     tg Negligence—other
             ❑ Business governance
             ❑ Business torts
             ❑ Environmental/Toxic tort
             ❑ Third party indemnification
             ❑ Construction defect
             ❑ Mass tort
             ❑ Negligent security
             O Nursing home negligence
             ❑ Premises liability—commercial
             (81 Premises liability—residential
     0 'Products liability
     ❑ Real Property/Mortgage foreclosure
           ❑ Commercial foreclosure
           • Homestead residential foreclosure
           ❑ Non-homestead residential foreclosure
           ❑ Other real property actions

     (Professional malpractice
           ❑ Malpractice—business
           ❑ Malpractice medical
           O Malpractice—other professional
     0 Other
           ❑ Antitrust/Trade regulation
           ❑ Business transactions
           O Constitutional challenge—statute or ordinance
           ❑ Constitutional challenge—proposed amendment
           • Corporate trusts
           ❑ Discrimination—employment or other
           ❑ Insurance claims
           ❑ Intellectual property
           ❑ Libel/Slander
           ❑ Shareholder derivative action
           O Securities litigation
           ❑ Trade secrets
           ❑ Trust litigation

     COUNTY CIVIL

     ❑ Small Claims up to $8,000
     ❑ Civil
     O Real property/Mortgage foreclosure

                                                     2
Case 0:21-cv-60086-RS Document 1-2 Entered on FLSD Docket 01/15/2021 Page 13 of 13




      ❑ Replevins
      ❑ Evictions
            ❑ Residential Evictions
            ❑ Non-residential Evictions
      ❑ Other civil (non-monetary)

                                           COMPLEX BUSINESS COURT

     This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
     Administrative Order. Yes ❑ No El

             IV.   REMEDIES SOUGHT (check all that apply):
               Monetary;
             ❑ Nonmonetary declaratory or injunctive relief;
             ❑ Punitive

              V.     NUMBER OF CAUSES OF ACTION: [
              (Specify)

                 1

              VI.    IS THIS CASE A CLASS ACTION LAWSUIT?
                     ❑ yes
                      ® no

              VII.   HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     • no
                     ❑ yes If "yes," list all related cases by name, case number, and court.

              VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                    O yes
                    ❑ no

     I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
     my knowledge and belief, and that I have read and will comply with the requirements of
     Florida Rule of Judicial Administration 2.425.

      Signature: s/ Mark B. Carroll                          Fla. Bar # 8501 00
                     Attorney or party                                     (Bar # if attorney)

    Mark B. Carroll                                   1 2/ 15/2020
     (type or print name)                             Date




                                                       3
